DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the closest prior art references, US 20180158387 A1, US 20180115753 A1, US 20180146179 A1, US 20180160083 A1, and US 20180157156 A1, do not teach, by themselves or in combination with one another, “[a]n adjusting mechanism for adjusting a position of a display panel, the adjusting mechanism comprising: a first plate including a placing portion on which the display panel is placed; a second plate on which the first plate is placed, the second plate being disposed on an opposite side of a display panel side with respect to the first plate; a third plate on which the second plate is placed, the third plate being disposed on an opposite side of a first plate side with respect to the second plate; a first position adjusting actuator; a second position adjusting actuator; and a third position adjusting actuator, wherein: in a state in which the display panel is placed on the placing portion, a surface parallel to a display surface of the display panel is a reference plane, a coordinate axis orthogonal 
Claims 2-18 depend, directly or indirectly, on claim 1; hence they are also allowed.

Regarding claim 19, the closest prior art references, US 20180158387 A1, US 20180115753 A1, US 20180146179 A1, US 20180160083 A1, and US 20180157156 A1, do not teach, by themselves or in combination with one another, “[a]n adjusting mechanism for adjusting a position of a display panel, the adjusting mechanism comprising: a plate including a placing portion on which the display panel is placed; a first actuator configured to come into contact with the plate and move the plate; a second actuator configured to come into contact with the plate and move the plate; and a third actuator configured to come into contact with the plate and move the plate, wherein: the first actuator includes a first linearly mover configured to linearly move in a predetermined direction, the second actuator includes a second linearly mover configured to linearly move in the predetermined direction, the third actuator includes a third 

Regarding claim 20, the closest prior art references, US 20180158387 A1, US 20180115753 A1, US 20180146179 A1, US 20180160083 A1, and US 20180157156 A1, do not teach, by themselves or in combination with one another, “[a]n adjusting mechanism for adjusting a position of a display panel, the adjusting mechanism comprising: a first plate including a placing portion on which the display panel is placed; a second plate on which the first plate is placed, the second plate being disposed on an opposite side of the display panel side with respect to the first plate; a third plate on which the second plate is placed, the third plate being disposed on an opposite side of a first plate side with respect to the second plate; a first position adjusting actuator; a second position adjusting actuator; and a first elastic member coupling the second plate and the third plate, wherein: in a display surface of the display panel, two coordinate axes orthogonal to each other are an X axis and a Y axis, a coordinate axis orthogonal to the display surface is a Z axis, and a rotating direction around the Z axis is a θz direction, the first position adjusting actuator moves the second plate in a direction along the X axis and the θz direction, the second position adjusting actuator moves the third plate in a direction along the Y axis, and the first elastic member is elastically deformable in the direction 

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882